DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17, 24 and 31 have been amended. Claims 40-45 have been added. Claims 37-39 have been canceled. Claims 17-18, 20-21, 23-25, 27-28, 30-32, 34-35, and 40-45 are pending and have been examined.

Response to Arguments/Amendments
The double patenting rejection is maintained. It is noted that a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.32. Such filing should not be held in abeyance (see MPEP 804(I)(B)(1)). Failure to provide a complete response may be considered to be a non-responsive reply (See MPEP 714.03).
Applicant's arguments on pp. 7-8 filed 11/29/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-18, 24-25, 31-32, and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of “Enabling Mobile Apps with IBM Worklight Application Center” by Irvine and Maddocks (“Irvine”) and U.S. Patent Application Publication 2013/0346268 by Pereira et al. (“Pereira”).

For example, with respect to claim 17, the ‘973 patent claims the following:
17. A method comprising:  See ‘973, claim 1, e.g. “1. A method for providing private app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device.”
providing, with the one or more processors, to a remote device, access from an on-demand service environment to a user-specific customized listing of apps, See ‘973, claim 1, e.g. “providing access to a listing of apps, with the one or more processors, to a remote device based on a tenant ID associated with the user, wherein the listing of apps for each tenant ID is controlled by an administrative entity associated with each respective tenant ID and the listing of apps is stored in a database within the on-demand services environment wherein the listing of apps provided to the remote device is based, at least in part, on tenant ID so that the on-demand services environment provides tenant-specific listings of apps for individual users of the on-demand services environment”. Also see ‘973, claim 6, e.g. “wherein the listing of apps is provided to users of multiple on-demand services environments corresponding to the same organization.”
the user-specific customized listing of apps being provided based, at least in part, on an identifier associated with a user of the remote device, … , and an authorization utilized by the user to access the on-demand services environment without an additional authorization specific to the listing of apps, See ‘973, claim 1, e.g. “… a tenant ID associated with the user … wherein the listing of apps provided to the remote device is based, at least in part, on tenant ID so that the on-demand services environment provides tenant-specific listings of apps for individual users of the on-demand services environment where the listings include at least apps that are specific to the corresponding tenant and not available to other tenants, and wherein the listing of apps provided to the remote device are based on an authorization utilized to access the on-demand services environment without an additional authorization and further wherein at least a portion of the apps are for multiple platform types;”
‘973 does not expressly claim: a device type of the remote device, a set of groups to which the user belongs within the on-demand services environment, However, Irvine and Pereira teach this. See Irvine, section 3.1, p. 46, e.g. “Control who can install applications from the Application Center. … Track the devices that are registered with the Application Center.” Also see p. 54, e.g. “To add a single user or group to the access control list, start typing the name in the field.” Also see section 3.1.7, p. 60, e.g. “Model identifier.” Also see section 3.2.3, p. 70, e.g. “The format of this view depends on the type of mobile device being used. … This list is limited to applications for your device family.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the listing of ‘973 with Irvine’s device type/family in order to provide relevant information to a user as essentially taught by Irvine.
While generally describing the ability to associate a user with a group, ‘973 does not expressly claim listing apps specific to a set of groups. However, Pereira teaches this. See Pereira, Fig. 1, elements 132, 136, and 136, depicting a listing of apps specific to at least 3 groups. Also see ¶ 0036, e.g. “the executive vice-president of marketing may be shown and provided all applications assigned to the marketing department and all application for C-level executives.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the app listing of ‘973 with Pereira’s multiple groups in order to allow management of applications as suggested by Pereira (see at least ¶ 0025).
… the user being associated with a tenant of a plurality of tenants of a multi-tenant database system, See ‘973, claim 1, e.g. “wherein users of each of multiple client entities can only access data identified by a tenant ID associated with the respective client entity.”
 the customized listing of apps identifying applications associated with the tenant, and See ‘973, claim 1, e.g. “providing access to a listing of apps, with the one or more processors, to a remote device based on a tenant ID associated with the user.”
‘973 does not expressly claim the set of groups being associated with the tenant. However, this is taught by Irvine. See Irvine, section 2.3.1, p. 35, e.g. “This section describes a scenario where you create two new users, add those users to groups.” Also p. 53, section 3.1.5, “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. Access control is defined by an access control list (ACL), at the application level and not at the version level.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tenants of ‘973 with Irvine’s groups in order to target groups and offer recommendations as suggested by Irvine (see Irvine, section 4.2.2).
receiving a request, with the one or more processors, from the remote device for a selected app from the user-specific customized listing of apps; See ‘973, claim 1, e.g. “receiving download request, with the one or more processors, from the remote device for a selected app from the listing”.
determining, with the one or more processors, whether the remote device is authorized to access the selected app; and granting access, with the one or more processors, to the remote device for the selected app in response to the request according to a result of determining whether the remote device is authorized to access the selected app; See ‘973, claim 1, e.g. “… a tenant ID associated with the user … granting download access, with the one or more processors, to the remote device for a selected app in response to the download request, wherein the download access is associated with the tenant ID for the remote device … and wherein the listing of apps provided to the remote device are based on an authorization utilized to access the on-demand services environment without an additional authorization.”

Claims 20-21, 27-28, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of Irvine, Pereira, and United States Patent Application Publication 2013/0304637 by McCabe et al. (“McCabe”). 

For example, with respect to claim 20, the limitations of parent claim 17 are addressed in the above rejection of claim 17 over 973. The ‘973 patent does not expressly claim the limitations of claim 20. However, McCabe teaches the following:
20. The method of claim 17 wherein authorization is dependent upon assessed risk associated with the remote device. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the authorization of the ‘973 patent with McCabe’s risk data in order to determine whether to approve or decline an authorization request as suggested by McCabe (see ¶ 0029).

Claims 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of Irvine, Pereira, and United States Patent Application Publication 2013/0247005 by Hirsch et al. (“Hirsch”). 

For example, with respect to claim 23, the limitations of parent claim 17 are addressed in the above rejection of claim 17 over 973. The ‘973 patent does not expressly claim the limitations of claim 23. However, Hirsch teaches the following:
23. The method of claim 17 wherein the listing of apps is further dependent upon app type. See Hirsch, ¶ 0105, e.g. “associate the app with one or more predefined app categories included in a digital distribution platform or to allow end users to search for the app using keyword searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the app listing of ‘973 with Hirsch’s app categories in order to allow users to search for an app as suggested by Hirsch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 24-25, 31-32, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over “Enabling Mobile Apps with IBM Worklight Application Center” by Irvine and Maddocks (“Irvine”) in view of U.S. Patent Application Publication 2013/0346268 by Pereira et al. (“Pereira”), and United States Patent Application Publication 2014/0298404 by Qureshi (“Qureshi”).

In regard to claim 17, Irvine discloses:
17. A method comprising: See Irvine, Fig. 1-4 on p. 6, broadly depicting a method for a private app store providing app listings. Additionally, Irvine describes operation using standard technologies such as Java, Javascript, Android, iOS, etc. (see sections 1.1 and 1.3 on pp. 2, 4, and 5). The use of such technologies implicitly requires the use of processors and memory in order to provide an execution environment to interoperate with each element.
providing, with one or more processors, to a remote device, access from an on-demand service environment to a user-specific customized listing of apps, See Irvine, section 1.3 which describes a system for providing access to apps to a remote device (e.g. see Fig. 1-2 on p. 4). Irvine describes operation using standard technologies such as Java, Javascript, Android, iOS, etc. (see sections 1.1 and 1.3 on pp. 2, 4, and 5). The use of such technologies implicitly requires the use of processors and memory in order to provide an execution environment to interoperate with each element.  Also see section 1.3.4, p. 5, e.g. “Listing applications that are available to be installed from the Application Center.”
the user-specific customized listing of apps being provided based, at least in part, on an identifier associated with a user of the remote device, a device type of the remote device, … [a group] to which the user belongs within the on-demand services environment, and an authorization utilized by the user to access the on-demand services environment … specific to the listing of apps, See Irvine, section 3.1, p. 46, e.g. “Control who can install applications from the Application Center. … Track the devices that are registered with the Application Center.” Also see p. 54, e.g. “To add a single user or group to the access control list, start typing the name in the field.” Also see section 3.1.7, p. 60, e.g. “Model identifier.” Also see section 3.2.3, p. 70, e.g. “The format of this view depends on the type of mobile device being used. … This list is limited to applications for your device family.” Also see Irvine, section 2.3.1, p. 35, e.g. “This section describes a scenario where you create two new users, add those users to groups.” Also p. 53, section 3.1.5, “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. Access control is defined by an access control list (ACL), at the application level and not at the version level.” Also see p. 68, section 3.2.3 “Views in the mobile client”, e.g. “Catalog: Lists application that are available to install.” Also see p. 70, e.g. “Catalog or All Applications view.” Also see section 3.2.3, p. 69-70, e.g. “User name and password: These fields are for the user name and password required for you to access the Application Center … Catalog or All Applications view … This list is limited to applications for your device family.” Also, see section 3.2.3 as cited above, e.g., “Catalog: Lists application that are available to install.”
While generally describing the ability to associate users with groups, Irvine does not expressly disclose listing apps specific to a set of groups. However, Pereira teaches this. See Pereira, Fig. 1, elements 132, 136, and 136, depicting a listing of apps specific to at least 3 groups. Also see ¶ 0036, e.g. “the executive vice-president of marketing may be shown and provided all applications assigned to the marketing department and all application for C-level executives.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s user/group app listing with Pereira’s multiple groups in order to allow management of applications as suggested by Pereira (see at least ¶ 0025).
Irvine does not expressly disclose an app listing without an additional authorization. However, Qureshi teaches the use of a “single sign- on” which grants access to multiple enterprise resources based on a single credential, i.e. without additional authorization. See Qureshi, ¶ 0155, e.g. “the computing device may receive a single sign-on credential, and the single sign-on credential may be linked to and/or otherwise associated with a particular user of the computing device and/or a particular user account (which may, e.g., be utilized in accessing and/or using the computing device and/or other resources, such as enterprise resources and/or other network resources).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s credentials with Qureshi’s single sign-on in order to access multiple enterprise resources without user involvement as suggested by Qureshi (see ¶ 0158).
… the user being associated with a tenant of a plurality of tenants of a multi-tenant database system, See Irvine, Figure 1-1 along with section 1.1, e.g. “a repository of mobile applications for use by individuals and groups across your enterprise.” Note that this applies to a broad but reasonable interpretation of “tenants”/“multi-tenant.”
the customized listing of apps identifying applications associated with the tenant, and See Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. … The unrestricted or restricted access status for installation is shown as a link to the page for editing access control.” Also see section 3.2.3, p. 70, e.g. “Catalog or All Applications view ... This list is limited to applications for your device family.” Note that Pereira also teaches this. See Pereira, ¶ 0007, e.g. “a listing of mobile applications may be presented to the user based on their association with the business entity.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s identity based app catalog with Pereira’s ID based app listing in order to provide applications that are relevant to a user as suggested by Pereira.
the set of groups being associated with the tenant; See Irvine, p. 36, “Add Users to groups.” 
receiving a request, with the one or more processors, from the remote device for a selected app from the user-specific customized listing of apps; See Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Also see Irvine, p. 70, section 3.2.4, "Install."
determining, with the one or more processors, whether the remote device is authorized to access the selected app; and Irvine describes authorization using the access control list (ACL). See Irvine, section 3.1.5, p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. Access control is defined by an access control list (ACL), at the application level and not at the version level.” A remote device is granted access by way of the authorization settings in the app. See p. 69, e.g. “User name and password: These fields are for the user name and password required for you to access the Application Center. This user can be any user mapped to the appcenteradmin or appcenteruser roles in the WebSphere Application Server.”
granting access, with the one or more processors, to the remote device for the selected app in response to the request according to a result of determining whether the remote device is authorized to access the selected app. See Irvine, p. 70, section 3.2.1, step 3, e.g. “Tap Install to confirm installation of the application and wait for the installation progress to complete.” Also see Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Note that granting access must be provided in order for the installation to complete.

In regard to claim 18, Irvine also discloses:
18. The method of claim 17 wherein the listing of apps further provides an app-specific social media feed for the selected app that allows the user of the remote device to interact with other users of the app or developers of the app. See Irvine, section 3.1.8, e.g. “application feedback.” 

In regard to claim 24, Irvine discloses:
24. A non-transitory computer-readable storage medium having computer program instructions stored therein, the computer program instructions configured such that, when executed by at least one processor, the computer program instructions cause the at least one processor to: See Irvine, p. 11, section 2.2.1, describing prerequisites including e.g. “Windows Server 2008 Service Pack 2.” Also see section 2.2.3 describing installation of the Application Center software. The Windows operating system and associated application software inherently require some form of computer-readable medium with instructions executed by processors coupled with memory in order to operate. Also see Irvine, section 2.2.3, p. 15, e.g. “copy the product files to an installation directory.” 
All further limitations of claim 24 have been addressed in the above rejection of claim 17.

In regard to claim 25, parent claim 24 is addressed above. All further limitations have been addressed in the above rejections of claim 18. 

In regard to claim 31, Irvine discloses:
31. A system comprising: a database system implemented using a server system, the database system configurable to: See Irvine, section 2.2.2, p. 11, e.g. “Database configuration,” describing the use of databases on a DB2 server instance used to store apps.
All further limitations of claim 31 have been addressed in the above rejection of claim 17.

In regard to claim 32, parent claim 31 is addressed above. All further limitations have been addressed in the above rejection of claim 18. 

In regard to claim 37, parent claim 17 is addressed above. 
37. The method of claim 17, the user and one or more applications identified in the listing of apps being associated with a tenant of a multi-tenant database system. See Irvine, at least Figure 1.4 on p. 6, depicting a multi-tenant system Also see associated text on p. 6, e.g. “The Application Center provides a central location from which mobile applications for multiple platforms can be managed and downloaded.”

In regard to claim 38, parent claim 24 is addressed above. All further limitations have been addressed in the above rejection of claim 37.

In regard to claim 39, parent claim 31 is addressed above. All further limitations have been addressed in the above rejection of claim 37.

In regard to claim 40, Irvine also discloses:
40. The method of claim 17, each tenant being associated with a corresponding tenant identifier. See Irvine, p. 36, describing a “User ID” as well as the relationship of users with corresponding groups. Also see p. 58, Fig. 3-19, depicting user “Joe Smith” associated with group “wldevteam.”

In regard to claim 41, Irvine also discloses:
41. The method of claim 17, the tenant being associated with a tenant identifier (ID), See Irvine, p. 36, describing a “User ID” as well as the relationship of users with corresponding groups. Also see p. 58, Fig. 3-19, depicting user “Joe Smith” associated with group “wldevteam.” wherein the user is permitted to access data stored in the multi-tenant database system that is associated with the tenant ID, wherein the user is not permitted to access data stored in the multi-tenant database system that is associated with other tenant identifiers with which the user is not associated. See Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.”

In regard to claim 42, Irvine also discloses:
42. The method of claim 17, wherein access to the user-specific customized listing of apps is provided based, at least in part, on a tenant identifier (ID) associated with the user. See Irvine, p. 45, e.g. “You must log in as a user with the appcenteradmin role privileges to use the Application Center console.” Also see p. 68, section 3.2.3, e.g. “Catalog: Lists application that are available to install.”

In regard to claim 43, Irvine also discloses:
43. The method of claim 17, further comprising: causing transmission of code for the selected app to the remote device. See Irvine, section 1.2 on p. 3, e.g. “You can control who in your organization can access the Application Center and upload applications to the Application Center repository, and who can download and install these applications on to a mobile device.” Also see section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Note that download access must be provided in order for the installation to complete.

In regard to claim 44, Irvine also discloses:
44. The method of claim 17, wherein granting access to the remote device for the selected app comprises: granting download access to the remote device for the selected app. See Irvine, section 1.2, e.g. “”You can control who in your organization can access the Application Center and upload applications to the Application Center repository, and who can download and install these applications on to a mobile device.” Also see section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Also see p. 67, e.g. steps 6 and 7: “6. To authorize the download, tap Open. 7. Enter your credentials to authorize the installation and begin the download.”

In regard to claim 45, Irvine also discloses:
45. The method of claim 17, further comprising: authorizing the remote device to use the selected app. See Irvine section 3.2.3, p. 70, e.g. “Catalog or All Applications view … This list is limited to applications for your device family.”

Claims 20-21, 27-28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Pereira, and Qureshi as applied above, and further in view of United States Patent Application Publication 2013/0304637 by McCabe et al. (“McCabe”).

In regard to claim 20, Irvine, and Qureshi does not expressly disclose the claimed limitations. However, McCabe teaches the following:
20. The method of claim 17 wherein authorization is further dependent upon assessed risk associated with the remote device. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s authorization with McCabe’s risk data in order to determine whether to approve or decline an authorization request as suggested by McCabe (see ¶ 0029).

In regard to claim 21, Irvine, and Qureshi does not expressly disclose the claimed limitations. However, McCabe teaches the following:
21. The method of claim 17 wherein authorization is further dependent upon assessed risk associated with the user. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” Also see ¶ 0034, e.g. “For example, an IP address known to be associated with a user computer associated with a known user may grant a higher confidence that the user is in fact intentionally using their transaction account in this transaction”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s authorization with McCabe’s risk data in order to determine whether to approve or decline an authorization request as suggested by McCabe (see ¶ 0029).

In regard to claims 27-28 and 34-35, parent claims 24 and 31 are addressed above, respectively. All further limitations have been addressed in the above rejections of claims 20-21, respectively. 

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Pereira, and Qureshi as applied above, and further in view of United States Patent Application Publication 2013/0247005 by Hirsch et al. (“Hirsch”).

In regard to claim 23, Irvine, and Qureshi do not expressly teach the claimed limitations. However, Hirsch teaches the following:
23. The method of claim 17 wherein the listing of apps is further dependent upon app type. See Hirsch, ¶ 0105, e.g. “associate the app with one or more predefined app categories included in a digital distribution platform or to allow end users to search for the app using keyword searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s app listing with Hirsch’s app categories in order to allow users to search for an app as suggested by Hirsch.

In regard to claim 30, parent claim 24 is addressed above. All further limitations have been addressed in the above rejections of claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121